DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 09/17/2021 Advisory Action, claims 1-8, 12, 13, 15, 18-24, 26, 34, and 43 were pending. Claims 1-4, 6-8, 12, 13, 15, and 43 remained rejected and claims 5, 18-24, 26, and 34 withdrawn as in the 05/07/2021 Final Office Action. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. This application is eligible for continued examination under 37 CFR 1.114, and the finality of the previous Office Action is withdrawn pursuant to 37 CFR 1.114. The Applicant's submission filed 01/07/2021 has been entered. The Applicant requests entry of the 09/07/2021 Reply and amendments. 
In the 09/07/2021 Reply, claims 1-8, 12, 13, 15, 18-24, 26, 34, and 43 were canceled, and claims 44-49 were added.
Claims 44-49 are pending.

Remarks and Amendments
	Claims 1-4, 6-8, 12, 13, 15, and 43 were rejected under 35 U.S.C. 101, because the claimed invention was found to be directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more:

    PNG
    media_image1.png
    448
    624
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    851
    624
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    218
    624
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    623
    622
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    397
    619
    media_image5.png
    Greyscale

	The Applicant canceled claims 1-4, 6-8, 12, 13, 15, and 43, therefore, this rejection is withdrawn. In addition, the Applicant argues that the extraction process produces a “modified oil 
form of buchu that has unique therapeutic properties and these properties do not occur in buchu found in nature.” (Reply, p. 4, ¶3 to p. 6, ¶1). This argument does not withstand scrutiny, because the Applicant presents no evidence of any markedly different characteristics to the chemicals making up the claimed composition. (MPEP 2106.04(c)). The claims are drawn to a therapeutic composition comprised of products of nature, i.e., extracts from Buchu. The bioactivities of these nature-based chemicals derive from their structure, which remains unchanged whether inside or outside of the plant. 
Claims 1-4, 6, and 15 were rejected under 35 U.S.C. 102(a)(1) as anticipated by WO0220030A2 (published 03/14/2002).or, in the alternative, under 35 U.S.C. 103 as obvious over WO0220030A2, Paddy, Aguirre, Kamalakkannan, Hosseinzadeh, and Lis-Balchin:

    PNG
    media_image6.png
    573
    622
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    191
    623
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    371
    622
    media_image8.png
    Greyscale

	The Applicant canceled claims 1-4, 6, and 15, therefore, this rejection is withdrawn. 
Claims 7 and 8 were rejected under 35 U.S.C. 102(a)(1) as anticipated by WO0220030A2 (published 03/14/2002):

    PNG
    media_image9.png
    370
    625
    media_image9.png
    Greyscale

The Applicant canceled claims 7 and 8, therefore, this rejection is withdrawn.	
Claims 12, 13, and 43 were rejected under 35 U.S.C. 103 as obvious over Paddy:

    PNG
    media_image10.png
    168
    624
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    142
    619
    media_image11.png
    Greyscale

	The Applicant canceled claims 12, 13, and 43, therefore, this rejection is withdrawn.
	In addition to the amendments, the Applicant argues that the claimed steam distillation and solvent selection distinguish the claimed composition from that of the cited references. The Applicant presents only argument and no evidence that the chemicals extracted from “steam distillation. . .using at least one of chloroform, ethyl-acetate and dichloromethane as a solvent” differ from the bioactive compounds described in the cited references as extracted from buchu. 
	Claim 4 was rejected under 35 U.S.C. 112(b) as being indefinite:

    PNG
    media_image12.png
    65
    612
    media_image12.png
    Greyscale

The Applicant canceled claim 4, therefore, this rejection is withdrawn.
Claim 12 was rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends:

    PNG
    media_image13.png
    220
    619
    media_image13.png
    Greyscale

	The Applicant canceled claim 12, therefore, this rejection is withdrawn.
	
Rejections
35 U.S.C. 101:  Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 44-49 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:  Claims 44-49 recite a composition which includes an effective amount of one or more anti-diabetic therapeutic active ingredients in a buchu oil extract. The extract results from a “steam distillation process using at least one of chloroform, ethyl-acetate and dichloromethane.” This compositions constitutes a compositions of matter, thus, the claim falls into a statutory category of invention under 35 U.S.C. 101. Next, the claims are analyzed to determine whether they are directed to a judicial exception.
Step 2A1:  An extract of the betulina agathosma plant represents a nature-based product limitation. Because claims 44-49 recite a nature-based product limitation, i.e., extracts of plants, the markedly different characteristics analysis is used to determine if the nature-based products constitute a product of nature exception. MPEP 2106.04(c)(I). The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed in terms of structure, function, and/or other properties, and are evaluated on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception. MPEP 2106.04(c)(II). Because the markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterpart to the nature-based product. 
In this case, the plant represents the counterpart to the claimed plant extract. Because the markedly different characteristics analysis is based on comparing the characteristics of the claimed nature-based product and its counterpart, the second step in the analysis is to identify appropriate characteristics to compare.
In this case, the chemical constituency of the plant extract represents the characteristics most appropriate to compare, specifically, the chemical and physical properties of the compounds making up the extract. The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart.
In this case, there is no evidence of any change to the naturally occurring chemicals making up the claimed extract. The extracted chemicals retain their chemical and physical properties and would be expected to have the same bioactivities as they are the same chemicals as those found within the betulina agathosma plant. Thus, the claimed extract represent judicial exceptions, i.e., nature-based product exceptions. Next, the claims are evaluated to determine whether the claims as a whole integrate the recited judicial exceptions into a practical application.
Step 2A2:  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
Claim 44 requires an effective amount of buchu extract to treat type 1 and type 2 diabetes. However, the amount of claimed extract does not result in any application of the extract, let alone a practical application, in contrast to a claim reciting a method of using the buchu extract in treating diabetes, for example, which would represent a practical application of the buchu extract and negate this rejection. Claims 45-47 recite the composition of claim 44 but specify various intended effects, such as inducing anti-bacterial response or inhibiting certain bacterial strains. Claims 48 and 49 recite the composition of claim 44 but limit the patient to human (claim 48) or animal (claim 49). None of these limitations account for an application of the claimed composition, as each claim is drawn to a composition rather than any method of using that composition. 
In this case, the claims lack additional features that rely on, use, or apply the judicial exceptions, which is reasonable considering the claims are not drawn to methods of using the claimed plant extracts but instead to the extract (judicial exception) itself. Next, the claims are analyzed to determine if the contain additional elements that transform the claim as a whole into significantly more than the recited judicial exception, i.e., whether any additional element or combination of additional elements amount to significantly more than the judicial exception. (MPEP 2106.05).

Step 2B:  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).	
	As indicated in Step 2A2, the only additional elements to speak of in claim 44 lie in the amount of ingredients being effective to treat type 1 and type 2 diabetes. However, buchu oil is very well known to contain ingredients effective in treating diabetes. For example, buchu oil is known to contain compounds, such as diosmin and hesperidin, that exhibit antidiabetic properties. (Paddy, et al., “Determination of the in vitro antidiabetic potential of a polyherbal commercial tea,” Dissertation, Master of Science in Pharmacology, University of Pretoria, May 2014, pp. 81-2, 140-1). Buchu oil is also known to contain quercetin (WO0220030A2, published 03/14/2002, Abstract, pp. 1-2, claims 1 and 4), known for its antidiabetic properties (Aguirre, et al., The Open Nutraceuticals Journal, 4:189 (2011), p. 191, 194-6). Buchu oil is also known to contain rutin (WO0220030A2, Abstract, pp. 1-2, claims 1 and 4), known for its antidiabetic properties (Kamalakkannan, et al., Molecular and Cellular Biochemistry, 293:211 (2006), Abstract, pp. 213-218; Hosseinzadeh, et al., J. Endocrinol. Invest., 37:783 (2014), pp. 784-5). Accordingly, claim 44 is drawn to a judicial exception without significantly more transforming it into patent eligible subject matter.
Claims 45-47 also present limitations regarding the amounts of extract to induce therapeutic properties other than anti-diabetes, e.g., antibacterial or antiinflammatory. Such use represents well-understood, routine, and conventional practice with buchu extract. For example, buchu oil is known to possess therapeutic properties other than anti-diabetic, such as anti-hypertensive or anti-inflammatory, (WO0220030A2, Abstract, pp. 2-10) as well as antimicrobial properties against Pseudomonas aeruginosa and Staphylococcus aureus. (Lis-Balchin, et al., Journal of Pharmacy and Pharmacology, 53:579 (2001) p. 580). Thus, claims 45-47 are drawn to a judicial exception without significantly more transforming it into patent eligible subject matter. Claims 48 and 49 specify the patient as human or animal, however, administration of a bioactive extract known to exhibit anti-diabetic properties to a human or animal is well-understood, routine, and conventional activity in the pharmacological arts. Thus, claims 48 and 49 are drawn to a judicial exception without significantly more transforming it into patent eligible subject matter.

35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 44-49 are rejected under 35 U.S.C. 103 as obvious over WO0220030A2, Paddy, Aguirre, Kamalakkannan, Hosseinzadeh, and Lis-Balchin.
	WO0220030A2 describes a steam distilled pharmaceutical buchu oil composition, its fractions, and dilutions thereof for treating inflammatory or hypertensive conditions. (Abstract, pp. 1-10).  WO0220030A2 describes these bioactive compositions as rich in diosmin, quercetin, rutin, and “diphenol” (“diosphenol” intended?). (Abstract, pp. 1, 2, claims 1, 4). WO0220030A2 describes dilutions of buchu oil and fractions at 1:400 (0.25%), 1:800 (0.125%), 1:1600 (0.0625%), and 1:3200 (0.03125%). Furthermore, WO0220030A2 describes these compositions as pharmaceutical compositions. (claims 4-6). Note, the present specification supports the “therapeutically effective amount” language of claim 1 with Experiment 3, demonstrating similar dilutions of buchu oil at 600 µg/mL (0.06%), 0.6 µg/mL (0.00006%), 0.3 µg/mL (0.00003%), and 0.15 µg/mL (0.000015%). (p. 29). 
Quercetin is known for its antidiabetic properties (Aguirre, pp. 191, 194-6).
Rutin is known for its antidiabetic properties (Kamalakkannan, Abstract, pp. 213-218; Hosseinzadeh, pp. 784-5).
Paddy describes buchu oil and asserts that diosmin and hesperidin, two main active flavonoid compounds isolated from buchu oil, exhibit bioactivity including diuretic, anti-hypertensive, hypolipidaemic, anti-cancer, anti-oxidant, anti-inflammatory, and anti-diabetic (pp. 81-2, 140-1).
Lis-Balchin  describes buchu oil as possessing antimicrobial properties against Pseudomonas aeruginosa and Staphylococcus aureus. (Lis-Balchin, et al., Journal of Pharmacy and Pharmacology, 53:579 (2001) p. 580).
The claims are written as product-by-process, and determination of their patentability is based on the claimed product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). 
The buchu oil and fractions of WO0220030A2 contain the compounds contained in the presently claimed buchu oil extracts, and certain of these compounds are known to exhibit the claimed bioactivity. It would be obvious, as in claims 44-47, to utilize the buchu oil and its fractions, as described in WO0220030A2, in treating mammalian diseases such as diabetes or inducing an anti-bacterial, anti-inflammatory, and/or anti-cancer response, with a reasonable expectation of success, based on what is known about the bioactivity of buchu and its chemical constituency, e.g., diosmin, hesperidin, quercetin, rutin. 

35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 44-49 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 44 describes the oil to be extracted from buchu “in a steam distaillation process using at least one of chloroform, ethyl-acetate and dichloromethane as a solvent.” The steam distillation process would be expected to result in buchu extracts including oil. The generic term “using” does not indicate the manner or nature in which the solvent is used in the steam distillation process, for example, use in time, e.g., before or after steam distillation, or type of use, e.g., in solvent extraction or in cleaning and degreasing laboratory equipment. This lack of clarity in scope renders the claims indefinite and is not cured by dependent claims 45-49.

Conclusion
Claims 44-49 are pending.
Claims 44-49 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655